Case 3:20-cv-00988-MMH-JBT Document 18 Filed 10/26/20 Page 1 of 3 PageID 843




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                   JACKSONVILLE DIVISION


   PRIME HEALTHCARE SERVICES—
   LEHIGH ACRES, LLC, d/b/a Lehigh
   Regional Medical Center,

                 Plaintiff,
                                                    Case No. 3:20-cv-988-J-34JBT
   vs.

   BLUE CROSS BLUE SHIELD OF
   FLORIDA, INC., and DOES 1 THROUGH
   25, INCLUSIVE,

                 Defendants.
                                             /

                                            ORDER

          THIS CAUSE is before the Court on Prime Healthcare Services-Lehigh Acres, LLC,

   dba Lehigh Regional Medical Center’s Opposition to Defendant’s Motion to Dismiss

   Plaintiff’s Complaint and Request for Remand (Doc. 17; Response), filed on October 20,

   2020. Upon review, it appears that Plaintiff has imbedded within the Response a request

   for the Court to remand this action to state court. See Response at 4-6. However, a

   request for affirmative relief from the Court, such as an order remanding this action to state

   court, must be made by separate motion. See Rule 7(b), Federal Rules of Civil Procedure

   (Rule(s)) (“A request for a court order must be made by motion.”). Accordingly, the Court

   will strike the Response and direct Plaintiff to file a proper response to Defendant’s motion

   and, if Plaintiff continues to seek remand, a separate motion for remand.

          In addition to its request for remand, Plaintiff also imbeds within the Response an

   alternative request for leave to amend its complaint in the event the Court finds that its
Case 3:20-cv-00988-MMH-JBT Document 18 Filed 10/26/20 Page 2 of 3 PageID 844




   allegations are inadequate. See Response at 20. However, a request to amend a pleading

   is a request for affirmative relief from the Court and, as stated above, is not properly made

   when simply included in a response to a motion. See Rule 7(b); see also Rosenberg v.

   Gould, 554 F.3d 962, 965 (11th Cir. 2009) (“Where a request for leave to file an amended

   complaint simply is imbedded within an opposition memorandum, the issue has not been

   raised properly.”) (quoting Posner v. Essex Ins. Co., 178 F.3d 1209, 1222 (11th Cir. 1999)).

          Moreover, even if it were proper to include this request in the Response, the request

   is otherwise due to be denied for failure to comply with Local Rules 3.01(a) and 3.01(g),

   United States District Court, Middle District of Florida (Local Rule(s)). Local Rule 3.01(a)

   requires a memorandum of legal authority in support of a request from the Court. See

   Local Rule 3.01(a). Local Rule 3.01(g) requires certification that the moving party has

   conferred with opposing counsel in a good faith effort to resolve the issue raised by the

   motion and advising the Court whether opposing counsel agrees to the relief requested.

   See Local Rule 3.01(g). In addition to these deficiencies under the Local Rules, the request

   in the Response also fails to satisfy the requirement that “[a] motion for leave to amend

   should either set forth the substance of the proposed amendment or attach a copy of the

   proposed amendment.” Long v. Satz, 181 F.3d 1275, 1279 (11th Cir. 1999); see also

   McGinley v. Fla. Dep’t of Highway Safety and Motor Vehicles, 438 F. App’x 754, 757 (11th

   Cir. 2011) (affirming denial of leave to amend where plaintiff did not set forth the substance

   of the proposed amendment); United States ex. rel. Atkins v. McInteer, 470 F. 3d 1350,

   1361-62 (11th Cir. 2006) (same). Thus, the Court will not entertain Plaintiff’s request for

   relief included in the Response. Plaintiff is advised that, if it wishes to pursue such relief,




                                                 2
Case 3:20-cv-00988-MMH-JBT Document 18 Filed 10/26/20 Page 3 of 3 PageID 845




   it is required to file an appropriate motion, in accordance with the Federal Rules of Civil

   Procedure and the Local Rules of this Court.

         ORDERED:

         1. Prime Healthcare Services-Lehigh Acres, LLC, dba Lehigh Regional Medical

                Center’s Opposition to Defendant’s Motion to Dismiss Plaintiff’s Complaint and

                Request for Remand (Doc. 17) is STRICKEN.

         2. Plaintiff shall have up to and including November 6, 2020, to file a proper

                response to the Motion.

         3. To the extent Plaintiff seeks affirmative relief from the Court, it must file an

                appropriate motion or motions requesting such relief.

         DONE AND ORDERED in Jacksonville, Florida, this 23rd day of October, 2020.




   lc11
   Copies to:

   Counsel of Record




                                                  3
